                                          1   SUZANNE R. SCHAEFFER (pro hac vice)       JOSHUA O. REES (pro hac vice)
                                              suzanne.schaeffer@dentons.com             joshua.rees@tonation-nsn.gov
                                          2   SAMUEL F. DAUGHETY (pro hac vice)         Acting Attorney General
                                              samuel.daughety@dentons.com               TOHONO O’ODHAM NATION
                                          3   DENTONS US LLP                            P.O. Box 830
                                              1900 K Street, NW                         Sells, Arizona 85634
                                          4   Washington, District of Columbia 20006    Telephone:     (520) 383-3410
                                              Telephone:     (202) 496-7500             Facsimile:     (520) 383-2689
                                          5   Facsimile:     (202) 408-6399
                                          6   JESSICA L. DUGGAN (SBN 271703)
                                              jessica.duggan@dentons.com
                                          7   DENTONS US LLP
                                              One Market Plaza, Spear Tower, 24th Fl.
                                          8   San Francisco, California 94105
                                              Telephone:    (415) 267-4000
                                          9   Facsimile:    (415) 267-4198
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10   Attorneys for Amicus Curiae
                                              Tohono O’odham Nation
                                         11
                                                                       UNITED STATES DISTRICT COURT
         1900 K STREET, NW,
         DENTONS US LLP




                                         12
            (202) 496-7500




                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                         13                                 OAKLAND DIVISION

                                         14
                                              SIERRA CLUB and SOUTHERN BORDER              Case No. 4:19-cv-00892-HSG
                                         15   COMMUNITIES COALITION,
                                                                                           ORDER GRANTING MOTION TO
                                         16                    Plaintiffs,                 WITHDRAW AS COUNSEL FOR
                                                                                           AMICI CURIAE TOHONO
                                         17          v.                                    O’ODHAM NATION
                                         18   DONALD J. TRUMP, et al.,
                                         19                    Defendants.
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                   ORDER GRANTING MOTION TO
                                                                                                 WITHDRAW COUNSEL FOR AMICI
                                                                                                   CURIAE TOHONO O’ODHAM NATION
                                          1          Amicus curiae the Tohono O’odham Nation (the “Nation”) seeks leave for Matthew G.
                                          2   Adams to withdraw as counsel for the Nation in the above-captioned case, per Local R. 11-5(a)
                                          3
                                              and Cal. R.Pro. Conduct 3-700(A)(1). As the Court finds that satisfactory reasoning for
                                          4
                                              withdrawal has been submitted, and that such withdrawal will not cause substantial prejudice or
                                          5
                                              delay to any party,
                                          6

                                          7          IT IS HEREBY ORDERED THAT Mr. Adams be granted leave to withdraw as counsel

                                          8   for amicus curiae the Nation. The clerk shall terminate Mr. Adams as counsel in these

                                          9   proceedings.
WASHINGTON, DISTRICT OF COLUMBIA 20006




                                         10
                                              DATED: 1/24/2020                                           By: _________________________
                                         11
                                                                                                         Hon. Haywood S. Gilliam, Jr.
         1900 K STREET, NW,
         DENTONS US LLP




                                         12                                                              United States District Judge
            (202) 496-7500




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                        ORDER   GRANTING   MOTION   TO
                                                                                             1          WITHDRAW COUNSEL FOR AMICI
                                                                                                          CURIAE TOHONO O’ODHAM NATION
